Citation Nr: 1336714	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  07-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and anxiety disorder.

3.  Entitlement to a rating in excess of 10 percent prior to March 30, 2012, and in excess of 20 percent since March 30, 2012, for a left ankle disability.

4.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969 and from September 1970 to September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  In March 2012, the Board remanded these claims to provide the Veteran a VA examination to determine the current severity of his tinea pedis.  The Veteran was provided an examination in March 2012 and the report of that examination shows substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

A November 2012 rating decision increased the rating for the left ankle disability to 20 percent effective March 30, 2012.  As that increase does not represent the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In this decision, the Board denies a compensable rating for tinea pedis.  The remaining issues are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

Throughout the entire rating period, the Veteran's tinea pedis has been manifested by the involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas, and requiring no more than topical therapy during any 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a November 2006 letter of the criteria for establishing an increased rating, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  That letter addressed all notice elements and predated the initial adjudication by the RO in February 2007.  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in January 2007 and March 2012 to determine the nature and severity of his disability.  38 C.F.R. § 3.159(c)(4) (2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claim.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria. 

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Board should consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed a claim for an increased rating for tinea pedis in September 2006.  

Some of the rating criteria for skin disabilities were amended, effective October 23, 2008.  However, the amendments pertained to scars.  Therefore, the amendments did not affect Diagnostic Code 7813, which is applicable in this case and has remained unchanged.

The Veteran's tinea pedis has been rated 0 percent under Diagnostic Code 7813.  38 C.F.R. § 4.118 (2013).  Under Diagnostic Code 7813, tinea pedis is to be rated as eczema or dermatitis via Diagnostic Code 7806.  A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 0 percent for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2013).  

After a careful review of the record, the Board finds that a compensable rating is not warranted for the Veteran's tinea pedis.  

During a January 2007 VA examination, the Veteran reported a history of tinea pedis and an onset of psoriasis two and one half months previous to the examination.  Examination showed psoriasis.  The diagnoses were psoriasis, and tinea pedis by history.

During a March 2012 VA examination, the Veteran reported that his tinea pedis had improved and he had not used any medication in the past 12 months.  Examination showed no infections of the skin.  The examiner indicated that there was no visible skin condition.  The examiner also indicated that the Veteran's tinea pedis did not impact his ability to work.  The examiner commented that current examination showed no evidence of tinea pedis.  In a May 2012 addendum, the examiner stated that the Veteran's tinea pedis had no impact on his ability to engage in any type of full-time employment, and indicated that the Veteran could obtain and secure a regular substantially gainful job.

VA medical records show complaints of itchiness and scaliness due to an all-body rash for which lotion, ointment, and cream have been prescribed.  However, the rash was diagnosed as psoriasis.  Private medical records also show treatment for psoriasis.  

Initially, the Board observes that the Veteran's skin manifestations of record have been attributed to psoriasis, a nonservice-connected disability.  Therefore, manifestations will not be used to evaluate his service-connected tinea pedis, which is a skin disability of the feet.  38 C.F.R. § 4.14 (2013).  

Without any evidence of a currently manifested skin disability attributable to tinea pedis, the Board finds that, throughout the entire rating period, the Veteran's tinea pedis has been manifested by the involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas, and requiring no more than topical therapy during any 12-month period.  Therefore, a compensable rating is not warranted under Diagnostic Code 7806.

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

Accordingly, the Board finds that a compensable rating for tinea pedis is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must determine whether the schedular rating is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A rating in excess of that assigned is provided for certain manifestations of tinea pedis, but the medical evidence shows that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected tinea pedis.  During a January 2011 VA examination, he reported that he retired in 2003 due to eligibility by age or duration of work.  Moreover, without any symptoms, there is no basis for such a claim.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable rating for tinea pedis is denied.


REMAND

Regrettably, the Board finds that another remand is needed on the remaining claims.

With respect to the psoriasis, in the March 2012 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether his psoriasis was the result of active service, to include any possible exposure to herbicide agents.  While he was provided an examination in March 2012 and the examiner opined that his psoriasis was not incurred in or caused by the claimed in-service injury, event, or illness, the rationale for that opinion is incomplete.  The examiner merely stated that a VA dermatology note stated that the psoriasis had been exacerbated by a bacterial infection, no skin lesion was seen on March 20, 2012, and examination on March 30, 2012, showed no evidence of psoriasis.  Therefore, the rationale does not fully support the opinion.  Thus, the Veteran's claims file should be returned to the examiner for an addendum that provides a more complete rationale, in compliance with the March 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the psychiatric disability, in the March 2012 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether any mental disorder, to include posttraumatic stress disorder (PTSD) or anxiety disorder, was the result of active service.  The examiner opined that the Veteran did not have PTSD.  While the examiner provided a diagnosis of depressive disorder and opined that the disorder was not incurred in or caused by the claimed in-service injury, event, or illness, the rationale for that opinion is incomplete.  The examiner did not adequately discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of his disability.  The examiner also dismissed the statements of the Veteran's wife indicating signs of depression since his tour in the Republic of Vietnam.  Rather, the examiner relied on the lack of complaints and treatment in the medical records.  Also, although not found during the April 2012 examination, an earlier January 2011 examination indicated a diagnosis of anxiety disorder.  As the existence of current disability during the pendency of the claim has been established, an opinion on whether any previously existing anxiety disorder is related to service is still needed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Veteran's claims file should be returned to the examiner for an addendum that provides a more complete rationale that better addresses the lay statements of record and an opinion on the etiology of the anxiety disorder, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the left ankle disability, in the March 2012 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of the disability.  The Veteran underwent an examination in March 2012 and the examiner indicated that the Veteran did not have ankylosis of the ankle.  In January 2013 correspondence, the Veteran stated that he was being treated for ankylosis of the left ankle.  Although he did not specify whether that was VA or private treatment, he has put VA on notice of potentially relevant evidence.  Thus, he should be asked to identify the health care provider who has been treating him for his left ankle disability and an attempt should be made to obtain records from that provider.  

Lastly, any outstanding VA medical records should also be obtained.  The record contains treatment notes from the San Juan VA Medical Center (VAMC) through September 2009.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify and provide releases for any health care providers who have treated him for the disabilities on appeal, to include treatment of his left ankle disability.  Obtain any records adequately identified.  

2.  Obtain any treatment records from the San Juan VAMC since September 2009.

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2012 VA skin examination for an addendum opinion.  The examiner should note that the file was reviewed in the report.  The examiner should provide an opinion as to whether the Veteran's psoriasis is at least as likely as not (50 percent or greater probability) the result of active service, including any possible exposure to herbicide agents.  The examiner should provide the opinion even if the psoriasis is not present at the time of the examination as it has been diagnosed during the pendency of this claim.  The examiner should address the Veteran's service medical records and VA medical records, including all prior VA examination records.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  If the examiner is not available, have another qualified examiner review the record and provide the opinion.

4.  Also arrange for the Veteran's claims file to be reviewed by the examiner who conducted the April 2012 VA PTSD examination for an addendum opinion.  The examiner should note that the file was reviewed in the report.  The examiner should provide an opinion as to whether the Veteran's depressive disorder and previously diagnosed anxiety disorder are at least as likely as not (50 percent or greater probability) the result of active military service.  The examiner should provide the opinion even if anxiety disorder is not present at the time of the examination as it has been diagnosed during the pendency of this claim.  If the examiner finds that the prior diagnosis of anxiety disorder was incorrect, then the examiner should provide a rationale for that finding.  The examiner should address the Veteran's service medical records and VA medical records, including all prior VA examination records.  The examiner should also discuss the lay statements of the Veteran and his wife regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  If the examiner is not available, have another qualified examiner review the record and provide the opinion.

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


